Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 16, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on March 16, 2022.
Claims 1, 6, and 11 are currently amended.  
Claims 1-15 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have overcome both the subject matter eligibility and prior art rejections of record.  Regarding the subject matter eligibility rejection, Applicant’s independent claims now recite an express step of training the deep neural network components to decide a number of interpretable sequence of bits to be flipped during negotiation, which is a “meaningful limitation beyond merely generally linking the use of the judicial exception to a particular technological environment.”  See MPEP § 2106.04(d)(I).  Likewise, this amendment, when read in the ordered combination of all of the limitations of independent Claims 1, 6, and 11, overcomes the prior art of record.  None of the prior art previously of record, nor any analogous prior art, reads on such a limitation in the area of trained negotiation.  Thus, because the claim amendments distinguish over both outstanding rejections, the claims are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627